The facts are stated in the opinion of the court, delivered by
Mathews, J.
The case is before the court on a motion to dismiss the appeal. The dismissal is claimed in consequence of the matter ™ dispute, n°t amounting to three hundred dollars. The original petition does not specify the sum claimed, and the ra- „ , . , ... . cord atrords no evidence oí this iact, except the petition oí aPPeal- We are of opinion that the allegation in this peti^on> unsupported by any evidence, does not suffice to shew the value of the matter in dispute, although such an allegation . ....-„ , . i m an original petition has that eliect, as being the commencement and foundation of a contest between parties litigant.
It is, therefore, ordered, adjudged, and decreed, that this appeal be dismissed at the appellant’s costs.